COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-123-CV
   
   
STEPHANIE 
PRINCE STEWART                                                APPELLANT
  
V.
  
CITY 
OF FORT WORTH, FORT WORTH ISD,                              APPELLEES
TARRANT 
COUNTY EDUCATION DISTRICT,
STATE 
OF TEXAS COUNTY OF TARRANT, ET AL.
 
  
----------
 
FROM 
THE 236TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
May 12, 2005, we notified appellant, in accordance with TEX. R. APP. 
P. 42.3, that her notice of appeal was not timely filed and that we would 
dismiss this case for want of jurisdiction unless appellant or any party 
desiring to continue the appeal filed with the court within ten days a response 
showing grounds for continuing the appeal.  We have not received any 
response.
        The 
trial court’s judgment was signed July 31, 1997.  No post-judgment motion 
was filed to extend the appellate deadlines, so appellant’s notice of appeal 
was due September 1, 1997, but was not filed until March 31, 2005.
        Because 
appellant's notice of appeal has not been timely filed, it is the opinion of the 
court that this appeal should be dismissed for want of jurisdiction.  See 
TEX. 
R. APP. 
P. 25.1(a), 26.1(a), 42.3(a). Accordingly, we dismiss the appeal for want of 
jurisdiction. Appellant shall pay all costs of this appeal, for which let 
execution issue.
  
  
                                                          PER 
CURIAM
 
 
PANEL 
D:   HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED: 
June 2, 2005


NOTES
1. 
See Tex. R. App. P. 47.4.